Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT made and entered into effective as of the 27th day of July,
2014 (“Effective Date”), by and between GAS NATURAL, INC., an Ohio corporation
(the “Company”) and KEVIN J. DEGENSTEIN (the “Executive”);

WHEREAS, the Company desire to secure the employment of the Executive;

WHEREAS, the Executive is willing to commit himself to be employed by the
Company on the terms and conditions herein set forth and thus to forego
opportunities elsewhere;

WHEREAS, the Employee (i) has represented and warranted to the Company that he
is not bound by any agreement which precludes him from either entering into this
Agreement or performing the duties and services described in this Agreement and
(ii) acknowledges that such representation and warranty is a material term and
condition of this Agreement; and

WHEREAS, the parties desire to enter into this Agreement, as of the Effective
Date, as hereinafter defined, setting forth the terms and conditions for the
employment relationship of the Executive with the Company during the Employment
Period (as hereinafter defined).

NOW, THEREFORE, IN CONSIDERATION of the premises, and the covenants and
agreements set forth below, it is hereby agreed as follows:

1. Employment and Term.

(a) Employment. The Company agrees to employ the Executive, and the Executive
agrees to be employed by the Company, in accordance with the terms and
provisions of this Agreement during the term hereof (as described below).

(b) Term. The term of this Agreement shall commence as of August 4, 2014 (the
“Commencement Date”), and shall continue until terminated in accordance with
Section 4 hereof (the “Employment Period”).

2. Duties and Powers of Executive.

(a) Position, Location. Initially, the Executive shall serve as the Chief
Operating Officer and Chief Compliance Officer of the Company and shall report
to the Chief Executive Officer (the “CEO”) and to the Board of Directors of the
Company (the “Board”). The Executive shall perform such duties and services
appertaining to such position as reasonably directed by the CEO and the Board
and commensurate with the duties and authority of officers holding comparable
positions in similar businesses of similar size in the United States. The
Executive shall use his best efforts to carry out such responsibilities
faithfully and efficiently. The Executive’s services shall be performed
primarily at the Company’s Montana offices, which shall be located in the Great
Falls, Montana metropolitan area. Additionally, the Board may appoint Executive
to additional positions and/or offices relating to Affiliates (as defined in
Section 8) of the Company, and Executive acknowledges and agrees that no
additional compensation shall be due as a result of such appointments.

 

1



--------------------------------------------------------------------------------

(b) Attention. During the Employment Period, and excluding any periods of
vacation and sick leave to which the Executive is entitled, the Executive shall
devote substantially all of his business time, energy and best efforts to the
business and affairs of the Company. The Executive may not engage, directly or
indirectly, in any other business, investment or activity that interferes with
the Executive’s performance of his duties hereunder, is contrary to the
interests of the Company or any of the Company’s Affiliates (as defined in
Section 8), or requires any significant portion of the Executive’s business
time. It shall not be considered a violation of the foregoing for the Executive
to serve on corporate, industry, civic or charitable boards or committees, so
long as such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement. Following the first anniversary of the Effective Date, the
Executive may serve on the board of directors of up to one non-competing
for-profit business which does not materially interfere with his duties
hereunder.

3. Compensation. The Executive shall receive the following compensation for his
services hereunder:

(a) Salary and Discretionary Bonus. The Executive’s initial base salary (the
“Annual Base Salary”), payable in accordance with the Company’s general payroll
practices, in effect from time to time, shall be at the annual rate of $250,000.
The Board shall review such base salary at least annually and may from time to
time direct such upward adjustments in Annual Base Salary as the Board deems to
be necessary or desirable, in the Board’s sole and absolute discretion. The
Annual Base Salary shall not be reduced after any increase thereof. Any increase
in the Annual Base Salary shall not serve to limit or reduce any other
obligation of the Company under this Agreement. Executive shall also be entitled
to a performance-based bonus, subject to terms of a bonus plan approved by the
Board on an annual basis. Any annual performance-based bonus plan shall provide
when payments are to be made under the terms of the plan. The Company and
Executive will each use their reasonable efforts to agree in writing on the
bonus criteria for 2014 within 30 days of the date of that this Agreement is
signed. Any bonus for 2014 shall be prorated for the period of time from and
after the Commencement Date.

(b) Retirement and Welfare Benefit Plans. During the Employment Period and so
long as the Executive is employed by the Company, he shall be eligible (subject
to any generally applicable waiting periods) to participate in all other
savings, retirement and welfare plans, practices, policies and programs
applicable generally to employees and/or senior executive officers of the
Company in accordance with the terms of such plans. The Company reserves the
right to modify, eliminate or add to its retirement and welfare benefit plans,
practices and policies at any time in its sole discretion.

(c) Options. During the Employment period, the Executive shall be eligible to
receive grants of stock options under the Company’s then existing stock option
plan(s) under such terms and conditions as determined by the Board acting in its
sole discretion.

 

2



--------------------------------------------------------------------------------

(d) Expenses. The Company shall reimburse Executive for all expenses, including
those for travel and entertainment, properly incurred by him in the performance
of his duties hereunder, subject to any reasonable policies established from
time to time by the Board.

(e) Fringe Benefits. During the Employment Period and so long as the Executive
is employed by the Company, he shall be entitled to receive vacation and fringe
benefits in accordance with the plans, practices, programs and policies of the
Company from time to time in effect, commensurate with his position; provided,
however, the Company reserves the right to modify, eliminate or add to its
fringe benefits at any time in its sole discretion.

(f) Vehicle Allowance. During the Employment Period and for so long as Executive
is employed by the Company, he shall receive a vehicle allowance in the amount
of $800 per month, which amount may from time to time be adjusted upward by the
Board as the Board deems to be necessary or desirable, in the Board’s sole and
absolute discretion.

4. Termination of Employment.

(a) Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Period.

(b) Disability. The Executive shall be relieved of his position as an employee
of the Company automatically upon the Executive being unable to perform the
material duties of his position due to physical or mental illness or injury
after a period of 60 consecutive days, or for 90 days within any one-year time
period and his employment shall terminate automatically 120 days after the date
that he is relieved of his position.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment during the Employment Period for Cause. For purposes of this
Agreement, “Cause” shall mean (i) conduct which is a material breach of this
Agreement and is not cured within 30 days after written notice to Executive or
willfully repeated thereafter, (ii) conduct which is a material violation of
Company policies, (iii) willful failure to perform substantially all of
Executive’s duties as lawfully delineated by the CEO and the Board, (iv) conduct
that constitutes fraud, gross negligence of willful misconduct, or (v) the
Executive is convicted of, or enters a plea of guilty or no contest to, any
felony or other criminal offense involving moral turpitude.

(d) By the Company Without Cause. During the term of this Agreement, the
Company, by action of the CEO and/or the Board, may terminate the Executive’s
employment for any reason other than for Cause during the Employment Period upon
30 days’ advance written notice.

 

3



--------------------------------------------------------------------------------

(e) By the Executive. The Executive may terminate his employment during the
Employment Period, either with Good Reason, or without Good Reason upon 30 days’
advance written notice to the Board. For purposes of this Agreement, “Good
Reason” shall mean:

(i) Without the prior consent of the Executive: any change in title; any
material diminution in the Executive’s duties or authority; assignment of duties
materially inconsistent with the Executive’s duties; any change resulting in
Executive being required to report internally to a person other than the CEO and
the Board; any requirement imposed by the Company that the Executive relocate
his principal residence once the Executive has relocated to the Great Falls,
Montana, metropolitan area; or

(ii) Any material breach by the Company of this Agreement not cured within
thirty days after written notice to the Company.

5. Obligations of the Company Upon Termination.

(a) Obligations Upon Termination for any Reason. If, during the Employment
Period, the Executive’s employment shall terminate for any reason (termination
in any such case being referred to as “Termination”), the Company shall pay to
the Executive a lump sum amount in cash equal to the sum of (A) the Executive’s
salary at the rate of the Annual Base Salary earned through the date of
Termination to the extent not theretofore paid, provided that in the case of
Termination because of the Executive’s disability, the Executive shall be
entitled only to the amount provided in the Company’s sick leave policy,
(B) accrued but unpaid vacation pay. In addition, the Company shall provide
benefit continuation or conversion rights (including COBRA) as provided under
Company benefit plans and vested benefits under Company benefit plans. During
the one-year period after Termination, the Company shall pay towards the cost of
COBRA coverage for Executive and his family an amount equal to the difference
between (i) the total cost of Executive’s COBRA coverage, less (ii) the amount
that senior executive officers of the Company are required to contribute towards
their health insurance benefits (the “Executive’s Contribution”). The Company’s
portion of the COBRA payment shall be payable by the Company directly to the
insurance provider, and the Executive shall continue to pay an amount equal to
the Executive’s Contribution. If Executive continues with COBRA coverage after
such one-year period, Executive shall be solely responsible for the full cost
thereof. The amounts specified in this Section (5)(a)(A) shall be paid within 30
days after the date of Termination, and reimbursement shall occur within 30 days
of receipt of such documentation.

(b) Obligations Upon Termination with Good Reason or Without Cause. In the event
of Termination by the Executive with Good Reason or by the Company without
Cause, in addition to the amounts and benefits set out in Section 5(a), the
Company shall pay to the Executive as separation benefits (A) an amount equal to
Executive’s Annual Base Salary payable in equal installments on the Company’s
regular pay days during the one-year period following the Termination and which
shall be paid in accordance with the Company’s general payroll practices in
effect from time to time, and (B) if the Termination occurs within twenty-four
(24) months of the Commencement Date, the Company shall reimburse Executive for
his moving expenses actually incurred during the six (6) month period following
the Termination up to a maximum of $20,000. The Executive shall be required to
provide documentation of such moving expenses in a form reasonably satisfactory
to the Company.

 

4



--------------------------------------------------------------------------------

(c) Severance Upon a Change in Control.

(i) A “Change in Control” shall be deemed to have occurred if and as of such
date that any “Acquiring Person” (defined as any individual, firm, corporation,
partnership, limited liability company, trust or other entity, including any
successor (by merger or otherwise) of such entity), who or that, together with
all “Affiliates” (which shall, for purposes of Section 5(c), have the meaning
ascribed to such term in Rule 12b-2 of the General Rules and Regulations
promulgated under the Securities Exchange Act of 1934, as amended from time to
time), and “Associates” (which shall have the meaning ascribed to such term in
Rule 12b-2 of the General Rules and Regulations promulgated under the Securities
Exchange Act of 1934, as amended from time to time), has acquired or obtained
the right to acquire, alone or together with its Affiliates and Associates,
(A) the beneficial ownership of fifty percent (50%) of more of the common stock
of the Company then outstanding, or (B) all or substantially all of the assets
of the Company.

(ii) If the Executive’s employment is terminated by the Company without Cause,
or if the Executive resigns his employment with Good Reason, within six
(6) months of a Change in Control, the Company shall pay to the Executive each
of the following: (A) severance compensation in a cash lump sum payment equal to
two times Executive’s Annual Base Salary, then in effect at the time of the
Termination or resignation; and (B) a cash lump sum payment equal to the
performance-based bonus in effect at the time of Termination or resignation,
with all of the performance criteria and the bonus amount being pro-rated based
upon the portion of the year elapsed through the Termination or resignation
date. The Company shall further be obligated to continue to pay for the existing
health care coverage of the Executive and his family under COBRA, less
Executive’s Contribution, for a period of 24 months. All lump sum cash payments
due under this Section shall be paid to Executive within 30 days of the date of
Termination or resignation.

(d) Release. The payment of separation benefits under this Agreement is
expressly conditioned upon receipt by the Company and its Affiliates (as defined
in Section 8) of an enforceable waiver and release from the Executive in a form
reasonably satisfactory to the Company.

(e) Stock Incentive Awards. No grants or awards of nonqualified stock options or
restricted stock will be made to the Executive on or after the date the notice
of Termination is given.

(f) Suspension. The Company may, in its sole discretion, suspend the Executive
with or without pay for any act or omission that may otherwise constitute a
basis for termination of this Agreement by the Company, or that is otherwise in
violation of the Company’s policies, practices, procedures, rules or regulations
and/or this Agreement. Such suspension may be in lieu of termination or as an
interim action pending a final decision by the Company as to whether termination
of the Executive’s employment is appropriate.

 

5



--------------------------------------------------------------------------------

(g) Payments in the Event of Application of An Excise Tax. In the event that any
payments under this Agreement or any other compensation, benefit or other amount
from the Company for the benefit of the Executive are subject to the tax imposed
by Section 4999 of the Internal Revenue Code of 1986, as amended (the “Code”)
(including any applicable interest and penalties, the “Excise Tax”), the
payments provided for under this Agreement shall be reduced (except for required
tax withholdings) to an amount that is $1.00 less than the amount that would
trigger such Excise Tax.

(h) Timing of Payments. If on the date of Executive’s Termination from Company,
the Company is publicly traded (as defined in Section 409A of the Internal
Revenue Code), any amounts payable under Section 5(b) or 5(c) that would
otherwise be considered deferred compensation subject to the additional twenty
percent (20%) tax imposed by Section 409A if paid within six (6) months
following the date of termination of Company employment shall commence being
paid at the later of the time otherwise provided in Section 5(b) or 5(c) or the
time period that will prevent such amounts from being considered deferred
compensation. Any amounts that would have otherwise been paid during such time
period shall be accumulated and paid in a single lump sum payment without
interest upon the expiration of such time period that will prevent such amounts
from being considered deferred compensation.

6. Nonexclusivity of Rights. Except as provided in Section 5(f) and the last
sentence of this Section 6, nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any benefit, plan, program,
policy or practice provided by the Company and for which the Executive may
qualify (except with respect to any benefit to which the Executive has waived
his rights in writing), nor, except as provided in Sections 5(f) and 12(g),
shall anything herein limit or otherwise affect such rights as the Executive may
have under any other contract or agreement entered into after the Effective Date
with the Company. Amounts which are vested benefits or which the Executive is
otherwise entitled to receive under any benefit, plan, policy, practice or
program of, or any contract or agreement entered into with, the Company shall be
payable in accordance with such benefit, plan, policy, practice or program or
contract or agreement except as explicitly modified in this Agreement.
Notwithstanding the foregoing, the benefits payable upon Termination hereunder
shall be in lieu of any severance pay or separation benefits under any other
severance plan, policy or practice of the Company, including the Company’s
change in control severance plan, if any.

7. Full Settlement; Mitigation. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts (including amounts for damages for breach) payable to the Executive
under any of the provisions of this Agreement and, except as provided in
Section 5(a), such amounts shall not be reduced whether or not the Executive
obtains other employment.

8. Confidential Information. The Executive agrees not to disclose during the
Employment Period or thereafter any of the Company’s confidential or trade
secret information, except as required by law. The Executive recognizes that the
Executive shall be employed in a sensitive position in which, as a result of a
relationship of trust and confidence, the Executive will have access to trade
secrets and other highly confidential and sensitive information. The Executive
further recognizes that the knowledge and information acquired by the Executive

 

6



--------------------------------------------------------------------------------

concerning the Company’s materials regarding employer/employee contracts,
customers, pricing schedules, advertising and interviewing techniques, manuals,
systems, procedures and forms represent the most vital part of the Company’s
business and constitute by their very nature, trade secrets and confidential
knowledge and information. The Executive hereby stipulates and agrees that all
such information and materials shall be considered trade secrets and
confidential information. If it is at any time determined that any of the
information or materials identified in this paragraph 8 are, in whole or in
part, not entitled to protection as trade secrets, they shall nevertheless be
considered and treated as confidential information in the same manner as trade
secrets, to the maximum extent permitted by law. The Executive further agrees
that all such trade secrets or other confidential information, and any copy,
extract or summary thereof, whether originated or prepared by or for the
Executive or otherwise coming into the Executive’s knowledge, possession,
custody, or control, shall be and remain the exclusive property of the Company.
The term “Company” shall also include any affiliates and subsidiaries of the
Company (collectively, “Affiliates”).

9. Conflict of Interest. The Executive acknowledges and agrees that he owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of the Company and to do no act which would injure the Company’s
business, its interests or its reputation. It is agreed that any direct or
indirect interest in, connection with, or benefit from any outside activities,
particularly commercial activities, which interest might in any way adversely
affect the Company, involves a possible conflict of interest. In keeping with
the Executive’s fiduciary duty to the Company, the Executive agrees that he
shall not knowingly become involved in a conflict of interest with the Company,
or upon discovery thereof, allow such a conflict to continue. Moreover, the
Executive agrees that he shall disclose to the Board any facts which might
involve such a conflict of interest that has not been approved by the Board. The
Executive and the Company recognize that it is impossible to provide an
exhaustive list of actions or interests which constitute a conflict of interest.
Moreover, the Executive and the Company recognize there are many borderline
situations. In some instances, full disclosure of facts by the Executive to the
Board may be all that is necessary to enable the Executive, the Company to
protect its interests. In others, if no improper motivation appears to exist and
the interests of the Company have not suffered, prompt elimination of the
outside interest will suffice. In still others, it may be necessary for the
Company to terminate the employment relationship. The Company and the Executive
agree that the Company’s determination as to whether a conflict of interest
exists shall be conclusive. The Company reserves the right to take such action
as, in its judgment, will end the conflict. The term “Company” shall also
include all of the Company’s Affiliates as defined in Section 8.

10. Nonsolicitation. During the period of his business affiliation with, or
employment by, the Company and for a period of two years after the Termination
of Executive’s employment for any reason whatsoever, the Executive will not
directly or indirectly, individually or as a consultant to, or as employee,
officer, director, stockholder, partner or other owner of participant in any
business entity other than the Company, solicit or endeavor to entice away from
the Company, or otherwise materially interfere with the business relationship of
the Company with, (i) any person who is, or was within the 12-month period
immediately prior to the termination of the Executive’s business affiliation
with or employment by the Company,

 

7



--------------------------------------------------------------------------------

employed by or associated with the Company or (ii) any person or entity who is,
or was within the 12-month period immediately prior to the termination of the
Executive’s business affiliation with or employment by the Company, a customer
or client of the Company. The term “Company” as defined herein shall also
include all of Company’s Affiliates.

11. Successors.

(a) Assignment by Executive. This Agreement is personal to the Executive and
without the prior written consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives. Without the prior written consent of the Executive, no
assignment of this Agreement by the Company, or any successor of the Company
shall relieve the assignor of its financial responsibility for performance of
the Company’s obligations hereunder.

(b) Successors and Assigns of Company. This Agreement shall inure to the benefit
of and be binding upon the Company, its successors and assigns.

12. Miscellaneous.

(a) Remedies. The Company and the Executive agree that if a dispute arises out
of or is related to this Agreement or Executive’s employment by the Company,
such dispute shall, if not earlier resolved by negotiations of the parties, be
submitted to binding arbitration by a single arbitrator under the American
Arbitration Association National Rules for Resolution of Employment Disputes in
Great Falls, Montana, or the equivalent. Either party may provide written notice
to the other party that the dispute is not able to be resolved by negotiation
and such notifying party shall then contact the American Arbitration Association
for appointment of an arbitrator to resolve such dispute. Attorneys’ fees and
costs shall be awarded to the prevailing party as determined by the arbitrator.

(b) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Montana, without reference to its
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended, modified, repealed, waived, extended or discharged except by an
agreement in writing signed by the party against whose enforcement of such
amendment, modification, repeal, waiver, extension or discharge is sought. No
person, other than pursuant to a resolution of the Board or a committee thereof,
shall have authority on behalf of the Company to agree to amend, modify, repeal,
waive, extend or discharge any provision of this Agreement or anything in
reference thereto.

(c) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return-receipt requested, postage prepaid, addressed, in either
case, at the Company’s headquarters or to such other address as either party
shall have furnished to the other in writing in accordance herewith. Notices and
communications shall be effective when actually received by the addressee.

 

8



--------------------------------------------------------------------------------

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(e) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

(f) No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision hereof or any other provision of this Agreement or
the failure to assert any right the Executive or Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 4(e) of this Agreement, or the
right of the Company to terminate the Executive’s employment for Cause pursuant
to Section 4(c) of this Agreement shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(g) Entire Agreement. This instrument contains the entire agreement of the
Executive, the Company or any predecessor or subsidiary thereof with respect to
the subject matter hereof, and may be modified only by a writing signed by the
parties hereto. All promises, representations, understandings, arrangements and
prior agreements, are merged herein and superseded hereby. Any agreement with
regard to severance benefits entered into after the Effective Date shall be
effective only if it expressly references this Agreement.

In the event of any difference between the terms of this Agreement and the terms
of any Company benefit, option or other plan or policy, the terms of this
Agreement shall control, unless such terms violate applicable law, or would
require shareholder approval or would cause the Company to be in material breach
of its obligations under such other benefit, option or other plan or policy. The
Company shall not amend any benefit, option or other plan or policy in a manner
that would cause the agreements set forth herein to be nullified, provided that
nothing herein shall limit the Company’s discretion in establishing, maintaining
and amending its generally applicable welfare benefit programs such as health
coverage.

(h) Indemnification. The Company shall indemnify the Executive pursuant to the
Company’s bylaws and the articles of incorporation. In addition, the Company
shall maintain directors and officers liability insurance coverage covering the
Executive during the term of employment and thereafter, so long as the Company
elects to continue such coverage for its active officers and directors.

(i) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

(j) Headings. All descriptive headings of sections and paragraphs in this
Agreement are intended solely for convenience, and no provision of this
Agreement is to be construed by reference to the heading of any section or
paragraph.

 

9



--------------------------------------------------------------------------------

(k) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

(l) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.

(m) Prior Severance Agreement. Executive hereby acknowledges and agrees that as
of August 4, 2014 he hereby waives and relinquishes his right to all future
payments due and owing Executive under that certain Severance Agreement by and
between Executive and Energy West, Inc. dated November 21, 2013, as specified on
Exhibit A attached hereto. Executive further acknowledges and agrees that this
waiver and relinquishment of future payments in no way affects or nullifies the
release and covenant not-to-sue given by Executive in favor of the Company and
its Affiliates pursuant to the Severance Agreement, and such release and
covenant not-to-sue is hereby affirmed and acknowledged.

IN WITNESS WHEREOF, the Executive and, pursuant to due authorization from its
Board of Directors, the Company have caused this Agreement to be executed as of
the day and year first above written.

 

/s/ Kevin J. Degenstein

Kevin J. Degenstein GAS NATURAL, INC.

 

By:  

/s/ Greg Osborne

Name:   Greg Osborne Title:   Chief Executive Officer

 

10



--------------------------------------------------------------------------------

EXHIBIT “A”

The following payments provided for in Executive’s Severance Agreement is hereby
waived and relinquished by Executive:

 

  1. Executive waives and relinquishes his right to receive the remaining
installments of $19,000 per month as originally set forth in Item 1 of Schedule
A to Executive’s Severance Agreement, which monthly payments are identified as
follows:

 

$ 6,742      

August Payment prorated through the Commencement Date of Executive’s Employment
Agreement

$ 19,000      

September 2014 payment

$ 19,000      

October 2014 payment

$ 19,000      

November 2014 payment

$ 19,000      

December 2014 payment

 

 

     $ 82,742      

Total Amount Relinquished and Waived

2. Company shall pay Executive $20,000 in medical reimbursement, as payment in
full of the amount due Executive pursuant to in Item 4 of Schedule A to
Executive’s Severance Agreement. Executive waives and relinquishes his right to
receive any additional medical reimbursement under the Severance Agreement.

 

11